                                       USDCDocument
                    Case 1:20-cv-09608-DCF  SDNY    37 Filed 03/26/21 Page 1 of 1
                                       DOCUMENT
                                       ELECTRONICALLY FILED
                                       DOC #:
                                       DATE FILED: 3/26/2021




  MEMORANDUM ENDORSED




Application granted. The initial pretrial conference scheduled for April 1, 2021 is adjourned sine die. The Court expects that
any application for an order to show cause why default judgment should not be entered will be filed no later than April 15,
2021. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 35. Plaintiff is directed to serve a copy of
this order on Defendants and to retain proof of service.
SO ORDERED.                                                   _____________________________________
                                                                     GREGORY H. WOODS
Dated: March 26, 2021                                               United States District Judge
New York, New York
